RodmaN, J.
The appeal from the judgment of the Probate Judge refusing to require the re-probate of the will took up nothing but the judgment appealed from. The original judgment of probate remained in force in the Probate Court. We think therefore his Honor was right in remanding the proceedings for re-probate to the Probate Court to be there proceeded in according to law, by the making up of issues which will be transmitted to the Superior Court for trial. C. C. P., see. 447.
We think also that enough appears on the pleadings to justify the Judge in ordering the will to be proved in solemn form. C. C. P., sec. 430.
Pee Cubiam. Judgment below affirmed.